FILED IN
                                                                          May 4,2015                                                4th COURT OF APPEALS
                                                                                                                                      SAN ANTONIO, TEXAS
                                                                                                               JUDITH R. BLAKEWA    05/4/2015
                                                                                                                                         Y        1:52:20 PM
                                                                                                               210.250.6001
                                                                                                                                        KEITH
                                                                                                               judith.blakeway@strasburger.com
                                                                                                                                                 E. HOTTLE
                                                                                                                                                Clerk


Mr. Keith E. Hottle
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

         RE:           No. 04-15-00 117-CV, Rhino Contractors, LLC v. Vulcan Construction
                       Materials, LP; in the Court of Appeals for the Fourth District of Texas at
                       San Antonio

                              UNOPPOSED LETTER BRIEF IN OPPOSITION
                                      TO APPELLEE'S BRIEF

Dear Mr. Hottle:

        Rhino Contractors, LLC, Appellant, submits this letter brief to call to the Court's
attention certain misstatements of fact in the brief of Appellee Vulcan Construction
Materials, LP. Contemporaneously with the filing of this letter, Appellant is also filing
a motion for leave to file.

        In its brief, Vulcan alleges that "Rhino decided to appeal without a reporter's
record, thus failing to preserve any of the arguments or points of error related to the
sufficiency of its evidence or the insufficiency of Vulcan's." Appellee's Brief at 6.
Appellee further contends, "In the absence of any request for the reporter's record,
Rhino concedes that it produced no credible evidence on the issues of which it now
complains." Id.

       Appellee's statement is incorrect. Defendant requested that the reporter prepare a
record and filed that request on March 4,2015. A true and correct copy of the request is
attached hereto marked Exhibit A. Rhino followed up that request with numerous
communications with the court reporter.         Those requests are attached hereto as
Exhibits B, C, D and E. When counsel was unable to obtain any response from the
court reporter, she contacted the clerk of the Court of Appeals on March 18,2015. The

                                                                     Strasburger         & Price, LLP
1822.'511HlFHw~IO~!OSl:lllIn5Antonio, Texas 78215- 1157                     I    210.250.6000        tel   I    210.250.6100     fax    I   www.strasburger.com
       Austin   I   Collin County   I   Dallas   I   Houston   I   San Antonio   I   New York   I   Washington, D.C.   I   Mexico City - Strasburger & Price, SC
Mr. Keith E. Hottle
Clerk of the Court
Fourth Court of Appeals
May 4, 2015
Page 2


clerk contacted the court reporter and ascertained that no evidence was adduced at the
"prove-up" hearing on the entry of the default judgment,

            Accordingly, no reporter's record of the prove-up hearing was filed because none
exists.

       With reference to the hearing on the motion to set aside the default judgment, the
transcript of the hearing attached to Appellee's brief confirms that no evidence, other
than that included in the clerk's record, was introduced at that hearing either.

       Accordingly, the judgment should be reversed and remanded for trial. In the
alternative, because there is no legally sufficient evidence to support the damages,
interest and attorney's fees awarded by the trial court, the judgment should be reversed
and remanded for trial on those awards.

                                            Respectfully submitted,

                                           lsi Judith R. Blakeway
                                           EDWARDF. VALDESPINO
                                           State Bar No. 20424700
                                           edward. valdespino@strasburger.com
                                           Judith R. Blakeway
                                           State Bar No. 02434400
                                           Judith.Blakeway@strasburger.com
                                           STRASBURGER & PRICE, LLP
                                           2301 Broadway
                                           San Antonio, Texas 78215
                                           Telephone: (210) 250-6000
                                           Facsimile: (210) 250-6100

                                           ATTORNEYS FOR APPELLANT
                                           RHINO CONTRACTORS, LLC




1 823906.IISPSN36984/0   10 1/050415
Mr. Keith E. Hottle
Clerk of the Court
Fourth Court of Appeals
May 4,2015
Page 3


                                             CERTIFICATE OF SERVICE

            Pursuant               to E-Filing   Standing Order, I certify that on May 4, 2015, I

electronically filed the foregoing with the Clerk of Court using the EFile.TXCourts.gov

electronic filing system which will send notification of such filing to the following:

            Robert W. Wachsmuth
            bob@rwwattomeys.com
            Zachary J. Fanucchi
            zach@rwwattomeys.com
            Robert Wachsmuth & Associates, PC
            9311 San Pedro Ave., Suite 707
            San Antonio, Texas 78216
            Telephone: (210) 342-2707
            Facsimile: (210) 342-2701

                         Attorneys for Appellee Vulcan Construction Materials, LP

                                                       /s/ Judith R. Blakeway
                                                       JUDITH R. BLAKEWA Y




1823906.1/SPSA/36984/0101/050415
                                               NO.04-1S-00117-CV
                                        IN THE COURT OF APPEALS
                                   FOR THE FOURTH DISTRICT OF TEXAS
                                             AT SAN ANTONIO

                                          RHINO CONTRACTORS, LLC,
                                                              APPELLANT,
                                                         V.
                               VULCAN CONSTRUCTION MATERIALS, LP,
                                                              APPELLEE.


                                       On Appeal from the 288th District Court
                                               Bexar County, Texas


                                  AFFIDAVIT OF JUDITH R. BLAKEWAY


STATE OF TEXAS                            §
                                          §
COUNTY OF BEXAR                           §

           BEFORE ME, the undersigned notary, on this day personally appeared Judith R. Blakeway,

the affiant, whose identity is known to me. After I administered an oath, affiant testified as follows:

            1.         My name is Judith R. Blakeway. I am more than eighteen years of age, of sound

mind, and fully competent to make this affidavit. The facts stated in this affidavit are within my

personal knowledge and are true and correct.

           2.          I am one of the attorneys of record for Appellant Rhino Contractors, LLC in the

above-styled and numbered cause.

           3.          On March 4,2015 I requested that the reporter prepare the record in this case. A true

and correct copy is attached hereto as Exhibit A. I followed up that request with numerous emails,



1 824272.1/SPSAl36984/01   01/050415
true and correct copies of which are attached hereto as Exhibits B, C, D and E. Although I sent

multiple requests to the court reporter asking whether a reporter's record had been created for the

prove-up hearing on the entry of the default judgment, I was unable to obtain any response.

           4.         On March 18, 2015, I contacted the Clerk of the Court of Appeals to request

assistance.

           5.         On March 19,2015, the Clerk of the Court of Appeals advised me that Luis Duran,

the court reporter, confirmed that there was no record because no evidence was adduced at the

hearing when the default judgment was entered.

           FURTHER AFFIANT SAYETH NOT.




                                                                                                   ~\~~
           SUBSCRIBED AND SWORN TO BEFORE ME by Judith R. Blakeway on this the _\--'---_

day of%,2015,                                tocertify
                                                     which
                                                         witness
                                                               my h,~~u




                                                                   .,  ate of Texas    I
                             RANDA M. CHANCE              y commission expires:         I
                                                                                    12f IS 20 IS
                           MY COMMISSIQN EXPIRES
                              December 15, 2015
                                                                                      I   J




1824272. 1/SPSA/36984/01    01 1050415
FILED
3/4/20154:48:23 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Cecilia Barbosa




                                                                          March 4, 2015


                                                                                                    JUDITH R. BLAKEWAY
                                                                                                    210.250.6001
                                                                                                    judith.blnkcway@istra.sburger.com



                                DEFENDANT'S REQUEST TO PREPARE REPORTER'S RECORD

            TO:      Mr. Luis Duran, Court Reporter
                     73rd District Court
                     Bexar County Courthouse
                     100 Dolarosa, 2nd floor
                     San Antonio, Texas 78205

            FR:      Judith R. Blakeway
                     Attorney for Defendant Rhino Contractors, LLC

            RE:      Defendants' Request for Documents to be Included in Clerk's Record for Cause No. 2014-CI-
                     15870, Vulcan Construction Materials, LP v. Rhino Contractors, LLC, in the District Court for
                     the 288th Judicial District of Bexar County, Texas

                   Defendant Rhino Contractors, LLC is appealing this case to the Fourth Court of Appeals.
            Along with this request, Rhino Contractors, LLC has filed a notice of appeal and has made
            arrangements to pay the court reporter's fee.

                   Please prepare, file, and certify an original and one copy of the reporter's record containing
            evidence admitted at the hearing on default judgment on December 9,2014.

                   The first notice of appeal filed in tills case was filed on March 2,2015. The reporter's record
            must be filed with the court of appeals within 30 days after the date the Appellant filed the first notice
            of appeal, on or before Aprill, 2015.

                      Please let me know when you have filed the reporter's record with the court of appeals.




                                                                                                                                        EXHIBIT

                                                                                                                            I             ='£\

                                                                    Strasburger & Price, LLP
             1'ZlgIBIB.mmiwB.;VD1~l~mH4ntonio,. Texas 78215- 1157        I 210.250.6000 tel 210.250.6100 fax                   www.strasburger.com
                  Austin   I Collin County   Dallas   Houston   I San Antonio   New York I Washingtnn, D.C.    Mexico City - Strasburger & Price, Be
                                                   Strasburger
Mr. Luis Duran
73rd Judicial District Court
March 4, 2015
Page 2

                                                               Respectfully submitted,

                                                               STRASBURGER        & PRlCE,   LLP


                                                               BY: lsI Judith R. Blakewqy
                                                                  EDWARD F. VALDESPINO
                                                                   State Bar No. 20424700
                                                                   edward. valdespino@strasburger.com
                                                                   mDITH R. BLAKEWA Y
                                                                   State Bar No. 02434400
                                                                   Judith.Blakeway@strasburger.com
                                                                  2301 Broadway
                                                                   San Antonio, Texas 78215
                                                                  Telephone: (210) 250~6000
                                                                  Facsimile: (210) 250·6100

                                                               ATTORNEYS FOR DEFENDANT
                                                               RHINO CONTRACTORS, LLC

                                                 CERTIFICA TE OF SERVICE

          I hereby certify that on the 4th day of March, 2015, a true and correct copy of the above and
foregoing Defendant's                 Request to Prepare Reporter's    Record has been transmitted in accordance with
the requirement of the Texas Rules of Civil Procedure, addressed as follows:

          Robert W. Wachsmuth
          bob@rwwattomeys.com
          Zachary 1. Fanucchi
          zach@rwwattomevs.com
          Robert Wachsmuth & Associates, PC
          9311 San Pedro Ave., Suite 707
          San Antonio, Texas 78216
          Telephone:     (210) 342-2707
          Facsimile:     (210) 342-2701

                        Attorneys for Plaintiff Vulcan Construction Materials, LP


                                                                       lsI Judith R. Blakewav
                                                                      mDITH R. BLAKEW AY




11761R5.1!SPSN3698401    01 (JJ0415
Chance. Randa

From:                                Chance, Randa
Sent:                                Wednesday, March 04, 2015 3:04 PM
To:                                  Duran, Luis; Iduran79@yahoo.com
Subject:                             Cause No. 2014-CI-15870 (Vulcan Construction Materials v. Rhino Contractors)

Categories:                          In OM, #1782968 : SPSA : 36984 : 0101



Luis,

We have filed an appeal in the above matter.

Can you please advise as soon as possible whether there is a reporter's record, and whether evidence was admitted at
the default judgment hearing on December 9,2014 or on another date?

Thanks,


Strasburger
Randa M. Chance, Legal Administrative Assistant
For Judith Reed Blakeway, John Pinckney and Teo Seger
Strasburger   & Price, LLP • 2301 Broadway Street. San Antonio, TX 78215
210.250.6024. Fax 210.250.6100. www.strasburger.com




                                                                                    EXHIBIT




                                                                 1
Chance. Randa

From:                                Judith.Blakeway@strasburger.com on behalf of Blakeway, Judith
                                     
Sent:                                Wednesday, March 04, 2015 4:56 PM
To:                                  Iduran@bexar.org; Iduran79@yahoo.com
Cc:                                  Blakeway, Judith
Subject:                             Cause No. 2014-CI-15870 (Vulcan Construction Materials v. Rhino Contractors)
Attachments:                         Rhino-Vulcan - Request for Reporter's Record.pdf



Pursuant to the attached, please let me know whether there is a reporter's    record, and if so, what the cost for
preparation will be so that we can make arrangements to pay the fee.

Thank you,




Judith Reed Blakeway
Strasburger  & Price, LLP • 2301 Broadway Street. San Antonio, TX 78215
210.250.6004 • Fax 210.258.2706 • www.strasburger.com




This email message and any attachments are confidential and may be privileged. If you are not the intended
recipient, please notify Strasburger & Price, LLP immediately -- by replying to this message or by sending an
email topostmaster@strasburger.com     -- and destroy all copies of this message and any attachments. Thank
you.




                                                                                              EXHIBIT

                                                                                        j        ~


                                                                 1
                                                                   March 4,2015


                                                                                                 JUDITH R. BLAKEWAY
                                                                                                 210.250.600 I
                                                                                                 judith.blakewayejatrasburger.corn



                      DEFENDANT'S REQUEST TO PREPARE REPORTER'S RECORD

TO:      Mr. Luis Duran, Court Reporter
         73rd District Court
         Bexar County Courthouse
         100 Dolorosa, 2nd floor
         San Antonio, Texas 78205

FR:      Judith R. Blakeway
         Attorney for Defendant Rhino Contractors, LLC

RE:      Defendants' Request for Documents to be Included in Clerk's Record for Cause No. 2014-CI-
         15870, Vulcan Construction Materials, LP v. Rhino Contractors, LLC, in the District Court for
         the 288th Judicial District of Bexar County, Texas

       Defendant Rhino Contractors, LLC is appealing this case to the Fourth Court of Appeals.
Along with this request, Rhino Contractors, LLC has filed a notice of appeal and has made
arrangements to pay the court reporter's fee.

       Please prepare, file, and certify an original and one copy of the reporter's record containing
evidence admitted at the hearing on default judgment on December 9,2014.

       The first notice of appeal filed in this case was filed on March 2, 2015. The reporter's record
must be filed with the court of appeals within 30 days after the date the Appellant flied the first notice
of appeal, on or before April 1, 2015.

          Please let me know when you have filed the reporter's record with the court of appeals.




                                                             Strasburger      & Price, LLP
I'ZJBDIBmmhIl~1D1~14lmn4ntonio, Texas 78215-                1157    I   210.250.6000    tel          210.250.6100   fax       www.strasburger.corn
      Austin   I   Collin County   Dallas   Houston   I   San Antonio     New York     Washington,     D.C.   Mexico City. Strasburger   & Price, se
                                              Strasburger
Mr. Luis Duran
7Jrd Judicial District Court
March 4, 2015
Page 2

                                                         Respectfully submitted,

                                                         STRASBURGER & PRlCE, LLP


                                                         BY: Is/Judith R. Blakeway
                                                            EDWARD F. VALDESPINO
                                                            State Bar No. 20424700
                                                            edward. valdespino(@,strasburger.com
                                                            JUDITHR. BLAKEWAY
                                                            State Bar No. 02434400
                                                            Judith.Blakeway@strasburger.com
                                                            2301 Broadway
                                                             San Antonio, Texas 78215
                                                            Telephone: (210) 250-6000
                                                            Facsimile: (210) 250-6100

                                                         ATTORNEYS FOR DEFENDANT
                                                         RHINO CONTRACTORS, LLC

                                            CERTIFICA TE OF SERVICE

        I hereby certify that on the 4th day of March, 2015, a true and correct copy of the above and
foregoing Defendant's Request to Prepare Reporter's Record has been transmitted in accordance with
the requirement of the Texas Rules of Civil Procedure, addressed as follows:

            Robert W. Wachsmuth
            bob®nvwattomeys.com
            Zachary 1. Fanucchi
            zach(@,rwwattomeys.com
            Robert Wachsmuth & Associates, PC
            9311 San Pedro Ave., Suite 707
            San Antonio, Texas 78216
            Telephone:     (210) 342-2707
            Facsimile:    (210) 342-2701

                        Attorneys for Plaintiff Vulcan Construction Materials, LP


                                                              lsI Judith R. Blakeway
                                                             JUDITH R. BLAKEWA Y




1776385.1 iSPSN36984   iO10 1iQ304 15
Chance, Randa

From:                                       RPost 
Sent:                                       Wednesday, March 04, 2015 4:56 PM
To:                                         Blakeway, Judith
Cc:                                         Rpost receipt
Subject:                                    Ack: Cause No. 2014-CI-15870 (Vulcan Construction Materials v. Rhino Contractors)



Acknowledgement:                Your message has been sent

RPost will send a Registered Receipt?' record within two hours as your proof of delivery, content,
and official time.

This message certifies that:
Your message       (subject):   Cause No. 2014-CI-15870    (Vulcan Construction    Materials v. Rhino Contractors)
                                "Iduran@bexar.org" ,       "lduran79@yahoo.com"
To:
                                
Cc:                             "Judith.Blakeway@strasburger.com"     
Was received by the             3/4/2015   10:56:26 PM (UTC)*
registration service at:        3/4/2015   10:56:26 PM (Local)
Message ID:                     467EAB10DE918FOFOF474AE128D6F89432A025AF
Network    ID:                  <8EDF2F1 CEDE936439A 160BOFD988CF41 DECB63F5@DMail.strasburger.
Client Code:                    36984.0101
* UTC represents Coordinated         Universal Time.

Note: Bcc addresses will be included in your Registered Receipt email. Messages will have been
only transmitted to recipient addresses indicated in the Registered Receipt email.

Service    Language    Preference:           I         Note: The service does not translate your message or attachments.

                 Francaise      Deutsch                  PortUgU8S        Nederlands        PyccKvuii     Indonesian


For more information about RPost services, visit www.rpost.com.                                                            An RPost Service




                                                                         1
Chance, Randa

From:                                  Receipt 
Sent:                                  Wednesday, March 04, 2015 6:58 PM
To:                                    Blakeway, Judith
Cc:                                    Rpost receipt
Subject:                               Receipt: Cause No. 2014-CI-15870 (Vulcan Construction Materials v. Rhino Contractors)
Attachments:                           DeliveryReceipt.xml; HtmlReceipt.htm




This receipt contains verifiable proof of your RPost transaction.
The holder of this receipt has proof of delivery, message and attachment content, and official time of
sending and receipt. Depending on services selected, the holder also may have proof of encrypted
transmission and/or electronic signature.

      To authenticate    this receipt, forward    this email withitsattachmentto·verify@rpost.net.

Delivery    Status
Address                              Status        Details                       Delivered      Delivered     Opened
                                                                                 (UTC*)         (local)       (local)
                                                   Relayed to mailbox            3/4/2015       3/4/2015
                                     Delivered
Iduran79@yahoo.com                                 mta5.amO.yahoodns.net         10:56:55 PM    10:56:55 PM
                                     to MailBox    (63.250.192.45)               (UTe)          (GMT)
                                                                                 3/4/2015       3/4/2015
                                     Delivered
Judith.Blakeway@strasburger.com                    Delivered to mailbox          11 :00:30 PM   11:00:30 PM
                                     to MailBox                                  (UTC)          (GMT)
                                                                                 3/4/2015       3/4/2015
                                     Delivered
Iduran@bexar.org                                   Delivered to mailbox          11:00:30 PM    11:00:30 PM
                                     to MailBox                                  (UTC)          (GMT)
*UTC representsCoordinatedUniversalTime.

Message Envelope
From:             Blakeway Judith
Subject:          Cause No. 2014-CI-15870 (Vulcan Construction Materials v. Rhino Contractors)
To:               
                  
Cc:               
Bcc:
Network ID:       <8EDF2F1CEDE936439A160BOFD988CF41DECB63F5@DMail.strasburger.
Received:         3/4/2015   10:56:27 PM(UTC) 0
Client Code:      36984.0101

Message Statistics
Message ID:                                                  467EAB10DE918FOFOF474AE128D6F89432A025AF
Message Size:                                                636095
Additional Notes:
File Name:                                                   File Size (bytes)
Rhino-Vulcan - Request for Reporter's Record.pdf             427496

Delivery Audit Trail
From:postmaster@mta1.la1.rpost.netHello,   this is the mail serveronmta1.la1.rpost.net. I am
sending you this message to inform you on the delivery status of a message you previously sent.
                                                                          1
Immediately below you will find a list of the affected recipients; also attached is a Delivery Status
Notification (DSN) report in standard format, as well as the headers of the original message.
relayed to mailer mta5.amO.yahoodns.net (63.250.192.45)
From:postmaster@strasburger.com:From:postmaster@mta1.la1.rpost.netHello,           this is the mail
server on mta1 .la l.rpost.net. I am sending you this message to inform you on the delivery status of
a message you previously sent. Immediately below you will find a list of the affected recipients; also
attached is a Delivery Status Notification (DSN) report in standard format, as well as the headers of
the original message. relayed to mailer mta5.amO.yahoodns.net (63.250.192.45) Your message
has been delivered to the following recipients: Judith.Blakeway@strasburger.com
(Judith.Blakeway@strasburger.com)       Subject: Cause No. 2014-CI-15870 (Vulcan Construction
Materials v. Rhino Contractors)
From:"Microsoft Outlook"
:From:postmaster@strasburger.com:From:postmaster@mta1.1a1.rpost.netHello,           this is the mail
server on mta1.la1.rpost.net. I am sending you this message to inform you on the delivery status of
a message you previously sent. Immediately below you will find a list of the affected recipients; also
attached is a Delivery Status Notification (DSN) report in standard format, as well as the headers of
the original message. relayed to mailer mta5.amO.yahoodns.net (63.250.192.45) Your message
has been delivered to the following recipients: Judith.Blakeway@strasburger.com
(Judith. Blakeway@strasburger.com)      Subject: Cause No. 2014-CI-15870 (Vulcan Construction
Materials v, Rhino Contractors) Your message has been delivered to the following recipients:
Iduran@bexar.org (Iduran@bexar.org) Subject Cause No. 2014-CI-15870 (Vulcan Construction
Materials v. Rhino Contractors)
2015-03-0414:56:30    starting yahoo.com/mta1\n 2015-03-0414:56:30    connecting from
mta1.la1.rpost.net (64.70.1.107) to mta5.amO.yahoodns.net (63,250.192.45)\n 2015-03-04
14:56:30 connected from 64,70.1.107:50543\n 2015-03-0414:56:30      >>> 220
mta1500.mail.gq1.yahoo.com      ESMTP ready\n 2015-03-04 14:56:30 «< EHLO
mta1.la1.rpost.net\n 2015-03-04 14:56:30 »> 250-mta1500.mail.gq1.yahoo.com\n       2015-03-04
14:56:30 »> 250-PIPELINING\n 2015-03-04 14:56:30 >>> 250-SIZE 41943040\n 2015-03-04
14:56:30 »> 250-SBITMIME\n 2015-03-0414:56:30        »> 250 STARTTLS\n 2015-03-0414:56:30
«< MAIL FROM:
BODY=7BIT\n 2015-03-0414:56:30        <<< RCPT TO:\n       2015-03-04
14:56:30 <<< DATA\n 2015-03-0414:56:30       >>> 250 sender
              ok\n 2015-03-04
14:56:30 >>> 250 recipient  ok\n 2015-03-04 14:56:30 >>> 354 go
ahead\n 2015-03-04 14:56:31 <<< .\n 2015-03-0414:56:33      »> 250 ok dirdel\n 2015-03-04
14:56:33 «< QUIT\n 2015-03-0414:56:33       >>> 221 mta1500.mail.gq1.yahoo.com\n    2015-03-04
14:56:33 closed mta5.amO.yahoodns.net (63.250.192.45) in=313 out=636075\n 2015-03-04
14:56:33 done yahoo.com/mta1
2015-03-0414:56:30    starting strasburger.com/mta1\n 2015-03-0414:56:30        connecting from
mta1.la1.rpost.net (64.70.1.107) to strasburger-com.mail.protection.outlook.com
(207.46.163.138)\n 2015-03-0414:56:30       connected from 64.70.1.107:48630\n 2015-03-04
14:56:31 »> 220 BN1AFF011 FD024.mail.protection.outlook.com           Microsoft ESMTP MAIL Service
ready at Wed, 4 Mar 201522:56:27 +OOOO\n2015-03-04 14:56:31 «< EHLO mta1.la1.rpost.net\n
2015-03-0414:56:31    >>> 250-BN1AFF011FD024.mail.protection.outlook.com            Hello
[64.70.1.107]\n 2015-03-0414:56:31     »> 250-SIZE 157286400\n 2015-03-0414:56:31           »> 250-
PIPELINING\n 2015-03-0414:56:31        »> 250-DSN\n 2015-03-0414:56:31         >>> 250-
ENHANCEDSTATUSCODES\n             2015-03-0414:56:31    »> 250-STARTTLS\n 2015-03-0414:56:31
>>> 250-8BITMIME\n 2015-03-0414:56:31         >>> 250-BINARYMIME\n 2015-03-0414:56:31           >>>
250 CHUNKING\n 2015-03-0414:56:31          «< MAIL
FROM:                     BODY=7BIT
RET=HDRS\n 2015-03-04 14:56:31 <<< RCPT TO:
NOTIFY=SUCCESS,FAILURE,DELAY\n              2015-03-0414:56:31    «< DATA\n 2015-03-0414:56:31
>>> 250 2.1.0 Sender OK\n 2015-03-04 14:56:31 »> 250 2.1.5 Recipient OK\n 2015-03-04
14:56:31 >>> 354 Start mail input; end with .\n 2015-03-0414:56:32            <<< .\n 2015-
03-04 14:56:33 >>> 250 2.6.0 <467EAB10DE91SFOFOF474AE128D6FS9432A025AF-
2@rpost.net> [Internalld=320834057242S,
Hostname=BN3PR02MB1189.namprd02.prod.outlook.com]              Queued mail for delivery\n 2015-03-04
14:56:33 «< QUIT\n 2015-03-0414:56:33         >>> 221 2.0.0 Service closing transmission channel\n
2015-03-04 14:56:33 closed strasburger-com.mail.protection.outlook.com        (207.46.163.13S) in=620

                                                                2
out=636152\n 2015-03-04 14:56:33 done strasburger.com/mta1
2015-03-04 14:56:31 starting bexar.org/mta1 \n 2015-03-04 14:56:31 connecting from
mta1.la1.rpost.net (64.70.1.107) to bexar-org.mail.protection.outlook.com      (207.46.163.138)\n 2015-
03-04 14:56:31 connected from 64.70.1.1 07:56712\n 2015-03-04 14:56:31 »> 220
BN1AFF011 FD023.mail.protection.outlook.com       Microsoft ESMTP MAIL Service ready at Wed, 4
Mar 201522:56:27 +OOOO\n2015-03-0414:56:31          <<< EHLO mta1.la1.rpost.net\n 2015-03-04
14:56:31 >>> 250-BN 1AFF011 FD023.mail.protection.outlook.com           Hello [64.70.1.1 07]\n 2015-03-
0414:56:31 >>> 250-SIZE 157286400\n 2015-03-0414:56:31             »> 250-PIPELINING\n 2015-03-04
14:56:31 »> 250-DSN\n 2015-03-0414:56:31        »> 250-ENHANCEDSTATUSCODES\n                   2015-03-
0414:56:31 >>> 250-STARTTLS\n 2015-03-0414:56:31             »> 250-SBITMIME\n 2015-03-04
14:56:31 »> 250-BINARYMIME\n 2015-03-0414:56:31             >>> 250 CHUNKING\n 2015-03-04
14:56:31 «< MAIL FROM: BODY=7BIT RET=HDRS\n 2015-03-0414:56:31                <<< RCPT
TO:     NOTIFY=SUCCESS,FAILURE,DELAY\n               2015-03-0414:56:31      «<
DATA\n 2015-03-0414:56:31      >>> 250 2.1.0 SenderOK\n 2015-03-0414:56:31            »> 250 2.1.5
Recipient OK\n 2015-03-0414:56:31     >>> 354 Start mail input; end with .\n 2015-
03-0414:56:32 <<< .\n 2015-03-04 14:56:32 »> 250 2.6.0
<467EAB10DE918FOFOF474AE128D6FS9432A025AF-3@rpost.net>
[lnternalld=73259257194053,    Hostname=BN1AFF011 HUB018.protection.gbl] Queued mail for
delivery\n 2015-03-0414:56:32    «< QUIT\n 2015-03-0414:56:33         »> 221 2.0.0 Service closing
transmission channel\n 2015-03-04 14:56:33 closed bexar-org.mail.protection.outlook.com
(207.46.163.138) in=612 out=636107\n 2015-03-0414:56:33          done bexar.org/mta1

This Registered Receipt email is verifiable proof of your Registered Email transaction. It contains:
    1. An official time stamp.
    2. Proof that your message was sent and to whom it was sent.
    3. Proof that your message was delivered to its addressees or their authorized electronic
       agents.
    4. Proof of the content of your original message and all of its attachments.

Note: By default, RPost does not retain a copy of your email or this receipt and you should not rely
on the information above until the receipt is verified with RPost. Keep this email and its attachment
in place for your records. General terms and conditions are available at the RPost Legal Notice
web page.

For more information about RPost services, visit www.rpost.com.                                           An RPost Service

RcptVer6.0




                                                               3
Registered Delivery Receipt                                                                                                           Page 1 of2




This receipt contains verifiable proof of your RPost transaction.
The holder of this receipt has proof of delivery, message and attachment content, and official time of sending and receipt.
Depending on services selected, the holder also may have proof of encrypted transmission and/or electronic signature.

                     To authenticate   this receipt, forward      this email withitsattachmentto.verify@rpost.net.
                                                                -'"-             -
Delivery    Status
Address                                Status       Details                    Delivered (UTC')               Delivered     Opened (local)
                                                                                                              (local)
                                       Delivered    Relayedto mailbox                                         3/4/2015
Ilduran79@yahoo.com                                 mta5.amO.yahoodns.net 3/4/201510:56:55        PM (UTC)    10:56:55 PM
                                       to MailBox   (63.250.192.45)                                           (GMT)

                                                                                                              3/4/2015
                                       Delivered
Judith.Blakeway@strasburger.com                     Deliveredto mailbox        3/4/2015   11:00:30 PM (UTC)   11:00:30 PM
                                       to MailBox                                                             (GMT)

                                                                                                              3/4/2015
                                       Delivered
Iduran@bexar.org                                    Deliveredto mailbox        3/4/201511:00:30   PM (UTC)    11:00:30 PM
                                       to MailBox                                                             (GMT)

'UTC representsCoordinatedUniversalTime.
--
Message      Envelope
From:                                    Blakeway Judith
Subject:                                 Cause No. 2014-CI-15870 (Vulcan Construction Materials v. Rhino Contractors)
To:                                      
                                         
Cc:                                      
Bcc:
Network 10:                              <8EOF2F1CEDE936439A160BOFD988CF41OECB63F5@DMail.strasburger.
Received:                                3/4/2015 10:56:27 PM(UTC) 0
  Client Code:                           36984.0101
.----                ,_HH   __   '__


Message Statistics
Message ID:                                                                467EAB10DE918FOFOF474AE128D6F89432A025AF
Message Size:                                                              636095
Additional Notes:
File Name:                                                                 File Size (bytes)
Rhino-Vulcan     - Request for Reporter's Record.pdf                       427496

Delivery    Audit Trail
From:postmaster@mta1.la1.rpost.netHello,       this is the mail serveronmta1.la1.rpost.net.  I am sending you this message to
inform you on the delivery status of a message you previously sent. Immediately below you will find a list of the affected
recipients; also attached is a Delivery Status Notification (DSN) report in standard format, as well as the headers of the
original message. relayed to mailer mtaS.amO.yahoodns.net (63.250.192.45)
From:postmaster@strasburger.com:From:postmaster@mta1.la1.rpost.netHello,              this is the mail server on
mta1.la1.rpost.net. I am sending you this message to inform you on the delivery status of a message you previously sent.
Immediately below you will find a list of the affected recipients; also attached is a Delivery Status Notification (DSN) report in
standard format. as well as the headers of the original message. relayed to mailer mta5.amO.yahoodns.net (63.250.192.45)
Your message has been delivered to the following recipients: Judith.Blakeway@strasburger.com
(Judith.Blakeway@strasburger.com)      Subject: Cause No. 2014-CI-15870 (Vulcan Construction Materials v. Rhino
Contractors)


From:"Microsoft Outlook" :From:postmaster@strasburger.com:From:postmaster@mta1.1a1.rpost.netHello,               this is the mail
server on mta1.la1.rpost.net. I am sending you this message to inform you on the delivery status of a message you
previously sent. Immediately below you will find a list of the affected recipients; also attached is a Delivery Status
Notification (DSN) report in standard format, as well as the headers of the original message. relayed to mailer
mtaS.amO.yahoodns.net (63.250.192.4S) Your message has been delivered to the following recipients:
Judith.Blakeway@strasburger.com      (Judith.Blakeway@strasburger.com)       Subject: Cause No. 2014-CI·15870 (Vulcan




file:1Ile:1U sers/rchancel AppData/LocallMicrosoftlWindows/Temporary%20Intemet%20Fil...                                                  5/4/2015
Registered Delivery Receipt                                                                                            Page 2 of2


Construction Materials v, Rhino Contractors) Your message has been delivered to the following recipients:
Iduran@bexar,org (Iduran@bexar,org) Subject: Cause No, 2014-CI-15870 (Vulcan Construction Materials v, Rhino
Contractors)
2015-03-04 14:56:30 starting yahco.com/mtat'n   2015-03-04 14:56:30 connecting from mta1.la1.rpost.net (64,70.1.107) to
rntas.arno.yahoodns.net (63.250, 192.45)\n 2015-03-04 14:56:30 connected from 64.70.1.1 07:50543\n 2015-03-04 14:56:30
»> 220 mta1500.mail.gq1 .yahoo. com ESMTP ready\n 2015-03-04 14:56:30 <<< EHLO mta1 .la l.rpost.netm 2015-03-04
14:56:30 >>> 250-mta1500.mail.gq1 ,yahoo.com\n 2015-03-04 14:56:30 >>> 250-PIPELINING\n 2015-03-04 14:56:30 >>>
250-SIZE 41943040\n 2015-03-0414:56:30      >>> 250-8BITMIME\n 2015-03-0414:56:30       »> 250 STARTTLS\n 2015-03-04
14:56:30 «< MAIL FROM: BODY=7BIT\n 2015-
03-04 14:56:30 <<< RCPT TO:\n        2015-03-04 14:56:30 <<< DATA\n 2015-03-04 14:56:30 »> 250
sender              ok\n 2015-03-04 14:56:30 »> 250
recipient     ok\n 2015-03-04 14:56:30 >>> 354 go ahead\n 2015-03-04 14:56:31 <<< ,\n 2015-03-04
14:56:33 >>> 250 ok dirdel\n 2015-03-0414:56:33    <<< QUIT\n 2015-03-0414:56:33    >>> 221
mta1500.mail.gq1 .yahoo.cornm 2015-03-04 14:56:33 closed mtafi.amfl.yahoodns.net     (63.250.192.45) in=313 out=636075\n
2015-03-04 14:56:33 done yahoo.com/mta1
2015-03-04 14:56:30 starting strasburger.com/mta1 \n 2015-03-04 14:56:30 connecting from mta 1.la1.rpost.net
(64.70.1.107) to strasburger-com.mail.protection.outlook.com      (207.46.163.138)\n 2015-03-04 14:56:30 connected from
64.70.1.107:48630\n 2015-03-04 14:56:31 >>> 220 BN 1AFFO 11 FD024.mail.protection.outiook.com              Microsoft ESMTP MAl L
Service ready at Wed, 4 Mar 2015 22:56:27 +OOOO\n2015-03-04 14:56:31 <<< EHLO mta1.la1.rpost.net\n 2015-03-04
14:56:31 »> 250-BN 1AFFO 11FD024.mail.prolection.outlook,com            Hello [64,70.1,1 07]\n 2015-03-04 14:56:31 »> 250-
SIZE 157286400\n 2015-03-0414:56:31         >>> 250-PIPELINING\n 2015-03-0414:56:31           >>> 250-DSN\n 2015-03-04
14:56:31 >>> 250-ENHANCEDSTATUSCODES\n                 2015-03-0414:56:31     >>> 250-STARTTLS\n 2015-03-0414:56:31         »>
250-8BITMIME\n 2015-03-0414:56:31         >>> 250-BINARYMIME\n 2015-03-0414:56:31             »> 250 CHUNKING\n 2015-03-04
14:56:31 «< MAIL FROM:                           BODY=7BIT
RET=HDRS\n 2015-03-0414:56:31         <<< RCPT TO:
NOTIFY=SUCCESS,FAILURE,DELAY\n              2015-03-04 14:56:31 <<< DATA\n 2015-03-04 14:56:31 »> 250 2.1,0 Sender
OK\n 2015-03-04 14:56:31 »> 250 2.1,5 Recipient OK\n 2015-03-0414:56:31               >>> 354 Start mail input; end with
,\n 2015-03-0414:56:32           <<< ,\n 2015-03-0414:56:33      »> 250 2,6.0
<467EAB 1ODE918FOFOF4 74AE128D6F89432A025AF-2@rpost.net>                   [lntemalld=3208340572428,
Hostname=BN3PR02MB1189,namprd02,prod.outlook.comj               Queued mail for delivery\n 2015-03-0414:56:33       «< QUIT\n
2015-03-0414:56:33      >>> 2212.0.0 Service closing transmission channel\n2015-03-04          14:56:33 closed strasburger-
com.mail.protection,outlook.com    (207.46.163,138) in=620 out=636152\n 2015-03-04 14:56:33 done strasburger.com/mta1
2015-03-04 14:56:31 starting bexar.org/mta1 \n 2015-03-04 14:56:31 connecting from mta1.la1.rpost.net (64.70.1,107) to
bexar-org.mail.protection.outiook.com      (207.46.163,138)\n 2015-03-0414:56:31       connected from 64,70.1.107:56712\n 2015-
03-0414:56:31 »> 220 BN1AFF011 FD023.mail.protection.outlook,com               Microsoft ESMTP MAIL Service ready at Wed, 4
Mar 2015 22:56:27 +OOOO\n2015-03-04 14:56:31 «< EHLO mta1 .lat.rpost.netvi 2015-03-04 14:56:31 >>> 250-
BN1 AFF011 FD023,mail.protection.outlook.com         Hello [64,70,1.1 07]\n 2015-03-04 14:56:31 >>> 250-SIZE 157286400\n
2015-03-0414:56:31       »> 250-PIPELINING\n 2015-03-04 14:56:31 »> 250-DSN\n 2015-03-0414:56:31                  >>> 250-
ENHANCEDSTATUSCODES\n               2015-03-0414:56:31     >>> 250-STARTTLS\n 2015-03-0414:56:31           >>> 250-8BITMIME\n
2015-03-0414:56:31       >>> 250-BINARYMIME\n 2015-03-0414:56:31           >>> 250 CHUNKING\n 2015-03-0414:56:31           -c-c-c
MAIL FROM:                          BODY=7BIT RET=HDRS\n 2015-03-
0414:56:31 <<< RCPT TO:             NOTIFY=SUCCESS,FAILURE,DELAY\n              2015-03-0414:56:31     <<<
DATA\n 2015-03-04 14:56:31 »> 250 2.1,0 Sender OK\n 2015-03-04 14:56:31 »> 250 2,1.5 Recipient OK\n 2015-03-04
14:56:31 >>> 354 Start mail input; end with ,\n 2015-03-0414:56:32                <<< ,\n 2015-03-0414:56:32    >>> 250
2,6.0 <467EAB 1ODE918FOFOF4 74AE128D6F89432A025AF-3@rpost.net>                    [lnternalld=73259257194053,
Hostname=BN1AFF011          HUB018.protection,gbl]    Queued mail for delivery\n 2015-03-04 14:56:32 <<< QUIT\n 2015-03-04
14:56:33 »> 221 2.0.0 Service closing transmission channel\n 2015-03-04 14:56:33 closed bexar-
org.mail.protection.outlook.com     (207.46.163.138) in=612 out=6361 07\n 2015-03-04 14:56:33 done bexar.orq/rnta l

This Registered Receipt email is verifiable proof of your Registered Email transaction, It contains:
   1.    An official time stamp.
   2,    Proof that your message was sent and to whom it was sent.
   3.    Proof that your message was delivered to its addressees or their authorized electronic agents.
   4.    Proof of the content of your original message and all of its attachments.

Note: By default. RPost does not retain a copy of your email or this receipt and you should not rely on the information above
until the receipt is verified with RPost. Keep this email and its attachment in place for your records, General terms and
conditions are available at the RPost Legal Notice web page.

For more information about RPost services, visit www.rpost.com.                                                      An RPost Service

Rcptvers.o




file:11IC:/U sers/rchancel AppDataiLocal/Microsoft/Windows/Temporary%20Intemet%20Fil...                                   5/4/2015
Chance. Randa

From:                            Mail Delivery System < MAILER-DAEMON@gate3.1al.rpost.net>
To:                              Iduran@bexar.org.rpost.org
Sent:                            Wednesday, March 04, 2015 4:57 PM
Subject:                         Delivered: Cause No. 2014-CI-15870 (Vulcan Construction Materials v. Rhino
                                 Contractors)



Your message has been delivered to the following recipients:

Iduran@bexar.org.rpost.org

Subject: Cause No. 2014-CI-15870 (Vulcan Construction Materials   v. Rhino Contractors)




                                                          1
Chance. Randa

From:                                Judith.Blakeway@strasburger.com on behalf of Blakeway, Judith
                                     
Sent:                                Thursday, March 12, 2015 9:28 AM
To:                                  Iduran79@yahoo.com; Iduran@bexar.org
Cc:                                  Blakeway, Judith
Subject:                             Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors



Please let us know ifthere was any evidence offered in support of the default judgment    in Cause No. 2014-CI-15870   on
December 9,2014. If not, we will draft an affidavit for your signature to that effect.




Judith Reed Blakeway
Strasburger  & Price, LLP • 2301 Broadway Street. San Antonio, TX 78215
210.250.6004 • Fax 210.258.2706 • www.strasburger.com




This email message and any attachments are confidential and may be privileged. If you are not the intended
recipient, please notify Strasburger & Price, LLP immediately -- by replying to this message or by sending an
email topostmaster@strasburger.com     -- and destroy all copies of this message and any attachments. Thank
you.




                                                                                                      EXHIBIT

                                                                                                i~
                                                                 1
Chance, Randa

From:                                         RPost 
Sent:                                         Thursday, March 12, 2015 9:28 AM
To:                                           Blakeway, Judith
Cc:                                           Rpost receipt
Subject:                                      Ack: Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors



Acknowledgement:                  Your message has been sent

RPost will send a Registered Receipt'" record within two hours as your proof of delivery, content,
and official time.

This message certifies that:
Your message         (subject):   Cause No. 2014-CI-15870;       Vulcan Construction Materials v. Rhino Contractors
                                  "Iduran 79@yahoo.com"       ,      "Iduran@bexar.org"
To:
                                  
Cc:                               "Judith.Blakeway@strasburger.com"         
Was received by the               3/12/20152:28:09       PM (UTC)*
registration service at:          3/12/20152:28:09       PM (Local)
Message      ID:                  24734C88F4F44ECB2B7AC6D7D9995A416ECE66C8
Network     ID:                   <8EDF2F1 CEDE936439A 160BOFD988CF41 DECB8AOE@DMail.strasburger.
Client Code:                      36984.0101
* UTC represents Coordinated           Universal Time.

Note: Bcc addresses will be included in your Registered Receipt email. Messages will have been
only transmitted to recipient addresses indicated in the Registered Receipt email.

Service     Language     Preference:                        Note: The service does not translate your message or attachments.

  English          Frangaise      Deutsch       Espanol       Portugues        Nederlands        PYCCKV1~      Indonesian

For more information about RPost services, visit www.rpost.com.                                                                 An RPost Service




                                                                              1
·   Chance, Randa

    From:                               Mail Delivery System < MAILER-DAEMON@gate3.1a1.rpost.net>
    To:                                 Iduran@bexar.org.rpost.org
    Sent:                               Thursday, March 12, 2015 9:28 AM
    Subject:                            Delivered: Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors



    Your message has been delivered to the following recipients:

    Iduran@bexar.org.rpost.org

    Subject: Cause No. 2014-CI-15870;    Vulcan Construction Materials v. Rhino Contractors




                                                                  1
,   Chance, Randa

    From:                                   Receipt < receipt@rpost.net>
    Sent:                                   Thursday, March 12, 2015 11:31 AM
    To:                                     Blakeway, Judith
    Cc:                                     Rpost receipt
    Subject:                                Receipt: Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors
    Attachments:                            DeliveryReceipt.xml; HtmlReceipt.htm




    This receipt contains verifiable proof of your RPost transaction.
    The holder of this receipt has proof of delivery, message and attachment content, and official time of
    sending and receipt. Depending on services selected, the holder also may have proof of encrypted
    transmission and/or electronic signature.

          To authenticate    this receipt, forward    this email withitsattachmentto·verify@rpost.net.

    Delivery Status
    Address                              Status        Details                    Delivered    Delivered    Opened
                                                                                  (UTC·)       (local)      (local)
                                                       Relayed to mailbox         3/12/2015    3/12/2015
                                         Delivered
    Iduran79@yahoo.com                                 mta5.amO.yahoodns.net      2:29:06 PM   2:29:06 PM
                                         to MailBox    (98.138.112.37)            (UTC)        (GMT)
                                                                                  3/12/2015    3/12/2015
                                         Delivered
    Iduran@bexar.org                                   Delivered to mailbox       2:29:06 PM   2:29:06 PM
                                         to MailBox                               (UTC)        (GMT)
                                                                                  3/12/2015    3/12/2015
                                         Delivered
    Judith.Blakeway@strasburger.com                    Delivered to mailbox       2:29:06 PM   2:29:06 PM
                                         to MailBox                               (UTe)        (GMT)
    'UTC representsCoordinatedUniversalTime.

    Message Envelope
    From:             Blakeway Judith
    Subject:          Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors
    To:               
                      
    Cc:               
    Bcc:
    Network ID:       <8EDF2F1CEDE936439A160BOFD988CF41DECB8AOE@DMail.strasburger.
    Received:         3/12/2015   2:28:09 PM(UTC) 0
    Client Code:      36984.0101

    Message Statistics
    Message ID:                     24734C88F4F44ECB2B7AC6D7D9995A416ECE66C8
    Message Size:                   43619
    Additional Notes:

    Delivery Audit Trail
    From:postmaster@mta1.la1.rpost.netHello,       this is the mail serveronmta1.la1.rpost.net.   I am
    sending you this message to inform you on the delivery status of a message you previously sent.
    Immediately below you will find a list of the affected recipients; also attached is a Delivery Status
    Notification (DSN) report in standard format, as well as the headers of the original message.

                                                                              1
relayed to mailer mta5.amO.yahoodns.net    (98.138.112.37)
From:"Microsoft Outlook" :From:postmaster@mta1.la1.rpost.netHello,      this is the mail server on
mta1.la1.rpost.net. I am sending you this message to inform you on the delivery status of a
message you previously sent. Immediately below you will find a list of the affected recipients; also
attached is a Delivery Status Notification (DSN) report in standard format, as well as the headers of
the original message. relayed to mailer mta5.amO.yahoodns.net (98.138.112.37) Your message
has been delivered to the following recipients: Iduran@bexar.org (lduran@bexar.org) Subject:
Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors
From: postmaster@strasburger.com:From:"Microsoft          Outlook"
:From:postmaster@mta1.la1.rpost.netHello,       this is the mail serveronmta1.la1.rpost.net.   I am
sending you this message to inform you on the delivery status of a message you previously sent.
Immediately below you will find a list of the affected recipients; also attached is a Delivery Status
Notification (DSN) report in standard format, as well as the headers of the original message.
relayed to mailer mta5.amO.yahoodns.net (98.138.112.37) Your message has been delivered to the
following recipients: Iduran@bexar.org (Iduran@bexar.org) Subject: Cause No. 2014-CI-15870;
Vulcan Construction Materials v. Rhino Contractors Your message has been delivered to the
following recipients: Judith. Blakeway@strasburger.com       (Judith. Blakeway@strasburger.com)
Subject: Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors
2015-03-1207:28:15     starting yahoo.com/mta1\n 2015-03-12 07:28:15 connecting from
mta1.la1.rpost.net (64.70.1.107) to mta5.amO.yahoodns.net (98.138.112.37)\n 2015-03-12
07:28:15 connected from 64.70.1.107:53704\n 2015-03-12 07:28:15 »> 220
mta1429.mail.ne1.yahoo.com       ESMTP ready\n 2015-03-12 07:28:15 «< EHLO
mta1.la1.rpost.net\n 2015-03-12 07:28: 15 >>> 250-mta1429.mail.ne1.yahoo.com\n    2015-03-12
07:28:15 >>> 250-PIPELINING\n 2015-03-1207:28:15       »> 250-SIZE 41943040\n 2015-03-12
07:28:15 >>> 250-8BITMIME\n 2015-03-12 07:28:15 »> 250 STARTTLS\n 2015-03-12 07:28:15
-c-c-c MAl L FROM: 
BODY=7BIT\n 2015-03-12 07:28:15 «< RCPT TO:\n             2015-03-12
07:28:15 «< DATA\n 2015-03-12 07:28:15 >>> 250 sender
 ok\n 2015-03-12
07:28:15 »> 250 recipient  ok\n 2015-03-12 07:28:15 >>> 354 go
ahead\n 2015-03-12 07:28:16 <<< .\n 2015-03-12 07:28:17 »> 250 ok dirdel\n 2015-03-12
07:28:17 «< QUIT\n 2015-03-12 07:28:17 >>> 221 mta1429.mail.ne1.yahoo.com\n        2015-03-12
07:28: 17 closed mta5.amO.yahoodns.net (98.138.112.37) in=313 out=43584\n 2015-03-12
07:28:17 done yahoo.com/mta1
2015-03-1207:28:15      starting bexar.org/mta1\n 2015-03-12 07:28:15 connecting from
mta1.la1.rpost.net (64.70.1.107) to bexar-org.mail.protection.outlook.com     (207.46.163.138)\n 2015-
03-1207:28:15 connected from 64.70.1.107:47845\n 2015-03-12 07:28:15 »> 220
BN1AFF011 FD015.mail.protection.outlook.com        Microsoft ESMTP MAIL Service ready at Thu, 12
Mar201514:28:12        +OOOO\n2015-03-12 07:28:15 «< EHLO mta1.la1.rpost.net\n 2015-03-12
07:28: 15 »> 250-BN 1AFF011 FD015.mail.protection.outlook.com          Hello [64.70.1.1 07]\n 2015-03-
1207:28:15 »> 250-SIZE 157286400\n 2015-03-1207:28:15              >>> 250-PIPELINING\n 2015-03-12
07:28:15 »> 250-DSN\n 2015-03-12 07:28:15 »> 250-ENHANCEDSTATUSCODES\n                        2015-03-
1207:28:15 »> 250-STARTTLS\n 2015-03-12 07:28:15 »> 250-8BITMIME\n 2015-03-12
07:28:15 »> 250-BINARYMIME\n 2015-03-12 07:28:15 »> 250 CHUNKING\n 2015-03-12
07:28: 15 -c-c-c MAl L FROM:  BODY=7BIT RET=HDRS\n 2015-03-12 07:28:15 «< RCPT
TO:        NOTIFY=SUCCESS, FAILURE, DELAY\n 2015-03-12 07:28: 15 «<
DATA\n 2015-03-12 07:28: 15 >>> 250 2.1.0 Sender OK\n 2015-03-12 07:28: 15 »> 250 2.1.5
Recipient OK\n 2015-03-12 07:28:15 >>> 354 Start mail input; end with  .\n 2015-
03-1207:28:15 <<< .\n 2015-03-12 07:28:16 »> 250 2.6.0
<24 734C88F4F44ECB2B7 AC6D7D9995A416ECE66C8-2@rpost.net>
[lnternalld=28845000378585,       Hostname=BN1AFF011 HUB049.protection.gbl] Queued mail for
delivery\n 2015-03-1207:28:16      «< QUIT\n 2015-03-12 07:28:16 »> 2212.0.0 Service closing
transmission channel\n 2015-03-12 07:28: 16 closed bexar-org.mail. protection. outlook. com
(207.46.163.138) in=613 out=43616\n 2015-03-12 07:28:16 done bexar.org/mta1
2015-03-1207:28:16    starting strasburger.com/mta1\n 2015-03-12 07:28:16 connecting from
mta1.la1.rpost.net (64.70.1.107) to strasburger-com.mail.protection.outlook.com
(207.46.163.138)\n 2015-03-12 07:28:16 connected from 64.70.1.107:36765\n 2015-03-12
07:28:16 >>> 220 BN1AFF011 FD037.mail.protection.outlook.com          Microsoft ESMTP MAIL Service

                                                              2
    ready at Thu, 12 Mar 201514:28:12 +OOOO\n2015-03-12 07:28:16 <<< EHLO mta1.la1.rpost.net\n
,   2015-03-1207:28:16    »> 250-BN1AFF011 FD037.mail.protection.outlook.com        Hello
    [64.70.1.107j\n 2015-03-12 07:28: 16 >>> 250-SIZE 157286400\n 2015-03-12 07:28: 16 »> 250-
    PIPELINING\n 2015-03-12 07:28:16 »> 250-DSN\n 2015-03-12 07:28:16 »> 250-
    ENHANCEDSTATUSCODES\n           2015-03-12 07:28:16 »> 250-STARTTLS\n 2015-03-12 07:28:16
    »> 250-8BITMIME\n 2015-03-12 07:28:16 >>> 250-BINARYMIME\n 2015-03-12 07:28:16 >>>
    250 CHUNKING\n 2015-03-12 07:28:16 <<< MAIL
    FROM:                  BODY=7BIT
    RET=HDRS\n 2015-03-12 07:28:16 «< RCPT TO:
    NOTIFY=SUCCESS,FAILURE,DELAY\n           2015-03-12 07:28:16 «< DATA\n 2015-03-12 07:28:16
    »> 250 2.1.0 Sender OK\n 2015-03-12 07:28:16 »> 250 2.1.5 Recipient OK\n 2015-03-12
    07:28:16 >>> 354 Start mail input; end with .\n 2015-03-12 07:28:17 «< .\n 2015-
    03-1207:28:18 >>> 250 2.6.0 <24734C88F4F44ECB2B7AC6D7D9995A416ECE66C8-
    3@rpost.net> [lnternalld=2748779071711,
    Hostname=DM2PR02MB1321.namprd02.prod.outlook.comj             Queued mail for delivery\n 2015-03-12
    07:28:18 «< QUIT\n 2015-03-12 07:28:18 »> 221 2.0.0 Service closing transmission channel\n
    2015-03-12 07:28: 18 closed strasburger-com.mail.protection.outlook.com   (207.46.163.138) in=621
    out=43661\n 2015-03-12 07:28:18 done strasburger.com/mta1

    This Registered Receipt email is verifiable proof of your Registered Email transaction. It contains:
        1. An official time stamp.
        2. Proof that your message was sent and to whom it was sent.
        3. Proof that your message was delivered to its addressees or their authorized electronic
           agents.
        4. Proof of the content of your original message and all of its attachments.

    Note: By default, RPost does not retain a copy of your email or this receipt and you should not rely
    on the information above until the receipt is verified with RPost. Keep this email and its attachment
    in place for your records. General terms and conditions are available at the RPost Legal Notice
    web page.

    For more information about RPost services, visit www.rpost.com.                                         An RPost Service

    RcptVer6.0




                                                                  3
Registered Delivery Receipt                                                                                                          Page 1 of2




This receipt contains verifiable proof of your RPost transaction.
The holder of this receipt has proof of delivery, message and attachment content, and official time of sending and receipt.
Depending on services selected, the holder also may have proof of encrypted transmission and/or electronic signature.

                     To authenticate   this receipt, forward      this email withitsattachmentto.verify@rpost.net.
------_._--_.---
Delivery    Status
Address                                Status       Details                    Delivered (UTC·)               Delivered    Opened (local)
                                                                                                              (local)
                                       Delivered    Relayedto mailbox                                         3/1212015
Iduran79@yahoo.com                                  mta5.amO.yahoodns.net 3/12/2015        2:29:06 PM (UTC)   2:29:06 PM
                                       to MailBox   (98.138.112.37)                                           (GMT)

                                                                                                              3/1212015
                                       Delivered
Iduran@bexar.org                                    Deliveredto mailbox        3/12/20152:29:06   PM (UTC)    2:29:06 PM
                                       to MailBox                                                             (GMT)

                                                                                                              3/1212015
                                       Delivered
Judith.Blakeway@strasburger.com                     Deliveredto mailbox        3/12/2015   2:29:06 PM (UTC)   2:29:06 PM
                                       to MailBox                                                             (GMT)

'UTC representsCoordinatedUniversalTime.
 --,--,,-.-
          .-,---->--,~.,-------
           ..
Message     Envelope
From:                                    Blakeway Judith
Subject:                                 Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors
To:                                      
                                         
Cc:                                      
Bee:
Network ID:                              <8EDF2F1CEDE936439A160BOFD988CF41DECB8AOE@DMail,strasburger.
Received:                                3/12/20152:28:09     PM(UTC) 0
Client Code:                             36984.0101
.
I Message   Statisti~-;'-
Message ID:                              24734C88F4F44ECB2B7AC6D7D9995A416ECE66C8
Message Size:                            43619
Additional Notes:
                ---,-                    -
Delivery Audit Trail
From:postmaster@mta1.la1.rpost.netHello,       this is the mail server on mta1.la1.rpost.net. I am sending you this message to
inform you on the delivery status of a message you previously sent. Immediately below you will find a list of the affected
recipients; also attached is a Delivery Status Notification (DSN) report in standard format, as well as the headers of the
original message. relayed to mailer mta5.amO.yahoodns.net (98.138.112.37)
From:"Microsoft Outlook" :From:postmaster@mta1.la1.rpost.netHello,          this is the mail server on mta1.la1.rpost.net. I am
sending you this message to inform you on the delivery status of a message you previously sent. Immediately below you will
find a list of the affected recipients; also attached is a Delivery Status Notification (DSN) report in standard format, as well as
the headers of the original message. relayed to mailer mta5.amO.yahoodns.net (98.138.112.37) Your message has been
delivered to the following recipients: Iduran@bexar.org (Iduran@bexar.org) Subject: Cause No. 2014-CI-15870; Vulcan
Construction Materials v. Rhino Contractors
From:postmaster@strasburger.com:From:"Microsoft         Outlook" :From:postmaster@mta1.la1.rpost.netHello,       this is the mail
server on mta1.la1.rpost.net. I am sending you this message to inform you on the delivery status of a message you
previously sent. Immediately below you will find a list of the affected recipients; also attached is a Delivery Status
Notification (DSN) report in standard format, as well as the headers of the original message. relayed to mailer
mta5.amO.yahoodns.net (98.138.112.37) Your message has been delivered to the following recipients: Iduran@bexar.org
(lduran@bexar.org) Subject Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors Your message
has been delivered to the following recipients: Judith.Blakeway@strasburger.com        (Judith.Blakeway@strasburger.com)
Subject Cause No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors

2015-03-12 07:28: 15 starting yahoo.com/mta1\n 2015-03-12 07:28:15 connecting from mta1.la1.rpost.net (64.70.1.107) to
mta5.amO.yahoodns.net (98.138.112.37)\n 2015-03-12 07:28:15 connected from 64.70.1.1 07:53704\n 2015-03-12 07:28:15




file :IIIC:IU sers/rchancel AppDataILocal/MicrosoftiWindows/Temporary%20Intemet%20Fil...                                                5/4/2015
Registered Delivery Receipt                                                                                        Page 2 of2


>>> 220 mta1429.mail.ne1.yahoo.com     ESMTP ready\n 2015-03-12 07:28:15 «< EHLO mta1.1a1.rpost.net\n 2015-03-12
07:28:15 »> 250-mta1429.mail.ne1.yahoo.com\n      2015-03-12 07:28:15 »> 250-PIPELINING\n 2015-03-12 07:28:15 >>>
250-SIZE 41943040\n 2015-03-12 07:28:15 >>> 250-8BITMIME\n 2015-03-12 07:28:15 »> 250 STARTTLS\n 2015-03-12
07:28: 15 «< MAl L FROM: BOOY=7BIT\n 2015-
03-1207:28:15 <<< RCPT TO:\n         2015-03-12 07:28:15 «< OATA\n 2015-03-12 07:28:15 »> 250
sender  ok\n 2015-03-12 07:28: 15 »> 250
recipient     ok\n 2015-03-12 07:28:15 »> 354 go ahead\n 2015-03-12 07:28:16 «< .\n 2015-03-12
07:28:17 »> 250 ok dirdel\n 2015-03-12 07:28:17 «< QUIT\n 2015-03-12 07:28:17 >>> 221
mta1429.mail.ne1.yahoo.com\n    2015-03-12 07:28:17 closed mta5.amO.yahoodns.net (98.138.112.37) in=313 out=43584\n
2015-03-1207:28: 17 done yahoo.com/rnta'l
2015-03-1207:28:15       starting bexar.org/mta1\n 2015-03-12 07:28:15 connecting frommta1.la1.rpostnet        (64.70.1.107) to
bexar-org.mail.protection.outlook.com      (207.46.163.138)\n 2015-03-12 07:28:15 connected from 64.70.1.107:47845\n 2015-
03-12 07:28:15 »> 220 BN 1AFF011 F0015.mail.protection.outlook.com             Microsoft ESMTP MAIL Service ready atThu, 12
Mar 2015 14:28:12 +OOOO\n2015-03-12 07:28:15 «< EHLO mta1.la1.rpost.net\n 2015-03-12 07:28: 15 »> 250-
BN1 AFF011 F0015.mail.protection.outlook.com         Hello [64.70.1.1 07]\n 2015-03-12 07:28: 15 »> 250-SIZE 157286400\n
2015-03-1207:28:15       >>> 250-PIPELINING\n 2015-03-12 07:28:15 »> 250-0SN\n 2015-03-12 07:28:15 >>> 250-
ENHANCEOSTATUSCOOES\n               2015-03-12 07:28:15 >>> 250-STARTTLS\n 2015-03-12 07:28:15 >>> 250-8BITMIME\n
2015-03-1207:28:15       >>> 250-BINARYMIME\n 2015-03-12 07:28:15 »> 250 CHUNKING\n 2015-03-12 07:28:15 «<
MAIL FROM:                            BOOY=7BIT RET=HORS\n 2015-
03-1207:28:15 <<< RCPT TO:             NOTIFY=SUCCESS,FAILURE,OELAY\n              2015-03-12 07:28:15 <<<
OATA\n 2015-03-12 07:28:15 »> 250 2.1.0 Sender OK\n 2015-03-12 07:28:15 »> 250 2.1.5 Recipient OK\n 2015-03-12
07:28:15 »> 354 Start mail input; end with .\n 2015-03-12 07:28:15 «< .\n 2015-03-12 07:28:16 >>> 250
2.6.0 <24734C88F4F44ECB2B7 AC60709995A416ECE66C8-2@rpost.net>                      [lnternalld=28845000378585,
Hostname=BN1AFF011HUB049.protection.gbl]             Queued mail fordelivery\n 2015-03-12 07:28:16 <<< QUIT\n 2015-03-12
07:28:16 >>> 221 2.0.0 Service closing transmission channel\n 2015-03-12 07:28:16 closed bexar-
org.mail.protection.outlook.com     (207.46.163.138) in=613 out=43616\n 2015-03-12 07:28:16 done bexar.org/mta1
2015-03-1207:28:16      starting strasburger.com/mta1\n   2015-03-12 07:28:16 connecting frommta1.la1.rpost.net
(64.70.1.107) to strasburger-com.mail.protection.outlook.com      (207.46.163.138)\n 2015-03-12 07:28:16 connected from
64.70.1.107:36765\n     2015-03-12 07:28:16 »> 220 BN1AFF011 F0037.mail.protection.outlook.com            Microsoft ESMTP MAIL
Service ready at Thu, 12 Mar 2015 14:28:12 +OOOO\n2015-03-12 07:28:16 <<< EHLO mta1.la1.rpost.net\n 2015-03-12
07:28:16 »> 250-BN1AFF011 F0037.mail.protection.outlook.com             Hello [64.70.1.1 07]\n 2015-03-1207:28: 16 >>> 250-
SIZE 157286400\n 2015-03-12 07:28:16 »> 250-PIPELINING\n 2015-03-12 07:28:16 >>> 250-0SN\n 2015-03-12
07:28:16 »> 250-ENHANCEOSTATUSCOOES\n                  2015-03-12 07:28:16 »> 250-STARTTLS\n 2015-03-12 07:28:16 >>>
250-8BITMIME\n 2015-03-12 07:28:16 »> 250-BINARYMIME\n 2015-03-12 07:28:16 »> 250 CHUNKING\n 2015-03-12
07:28:16 «< MAIL FROM:             BOOY=7BIT
RET=HORS\n 2015-03-12 07:28:16 «< RCPT TO:
NOTIFY=SUCCESS,FAILURE,OELAY\n                2015-03-12 07:28:16 «< OATA\n 2015-03-12 07:28:16 »> 250 2.1.0 Sender
OK\n 2015-03-1207:28:16        »> 250 2.1.5 Recipient OK\n 2015-03-12 07:28:16 >>> 354 Start mail input; end with
.\n 2015-03-1207:28:17             «< .\n 2015-03-12 07:28:18 >>> 250 2.6.0
<24734C88F4F44ECB2B7 AC60709995A416ECE66C8-3@rpost.net>                      [lnternalld=2748779071711,
Hostname=OM2PR02MB 1321.namprd02.prod.outlook.com]               Queued mail for delivery\n 2015-03-12 07:28: 18 «< QU IT\n
2015-03-1207:28:18      >>> 2212.0.0 Service closing transmission channel\n 2015-03-12 07:28:18 closed strasburger-
com.mail.protection.outlook.com      (207.46.163.138) in=621 out=43661\n 2015-03-12 07:28: 18 done strasburgeLcomimta1

This Registered Receipt email is verifiable proof of your Registered Email transaction. It contains:
   1. An official time stamp.
   2. Proof that your message was sent and to whom it was sent.
   3. Proof that your message was delivered to its addressees or their authorized electronic agents.
   4. Proof of the content of your original message and all of its attachments.

Note: By default, RPost does not retain a copy of your email or this receipt and you should not rely on the information above
until the receipt is verified with RPost. Keep this email and its attachment in place for your records. General terms and
conditions are available at the RPost Legal Notice web page.

For more information about RPost services, visit www.rpost.com.                                                   An RPost Service

RcptVer6.0




file:11IC:/U sers/rchancel AppDataiLocaI/Microsoft/Windows/Temporary%20Internet%20Fil...                               5/4/2015
Chance. Randa

From:                               Judith.Blakeway@strasburger.com on behalf of Blakeway, Judith
                                    
Sent:                               Monday, March 16, 2015 11:26 AM
To:                                 Iduran79@yahoo.com; Iduran@bexar.org
Cc:                                 Blakeway, Judith
Subject:                            No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors, LLC
Attachments:                        SPSA-#1783981-v1- Rhino_-_Court_Reporter_AffidaviULu is_Duran).DOCX

Importance:                         High



Mr. Duran,

If it is correct that no record was made of the default in this case, would you please sign the attached affidavit before a
notary and return it to me for filing with the Court of Appeals?

If it is not correct, could you please let me know.

Thank you,




Judith Reed Blakeway
Strasburger & Price, LLP • 2301 Broadway Street. San Antonio, TX 78215
210.250.6004. Fax 210.258.2706 • www.strasburger.com




This email message and any attachments are confidential and may be privileged. If you are not the intended
recipient, please notify Strasburger & Price, LLP immediately -- by replying to this message or by sending an
email topostmaster@strasburger.com     -- and destroy all copies of this message and any attachments. Thank
you.




                                                                                                        EXHIBIT
                                                                                                  j

                                                                1
                                                 NO.2014-CI-15870

VULCAN CONSTRUCTION                                     §          IN THE DISTRICT COURT
MATERIALS, LP,                                          §
     Plaintiff                                          §          288TH JUDICIAL DISTRICT
                                                        §
v.                                                      §
                                                        §
RHINO CONTRACTORS, LLC,                                 §          BEXAR COUNTY, TEXAS
     Defendant.                                         §

                                             AFFIDAVIT OF LUIS DURAN

STATE OF TEXAS                           §
                                         §
COUNTY OF BEXAR                          §

            BEFORE ME, the undersigned notary, on this day personally appeared Luis Duran, the
affiant, whose identity is known to me. After I administered an oath, affiant testified as follows:
            1.          My name is Luis Duran. I am over 18 years of age, of sound mind, and capable
of making this affidavit. The facts stated in this affidavit are within my personal knowledge and
are true and correct.
            2.          I am the official court reporter for the 73rd Judicial District Court in Bexar
County, Texas. I held that position on December 9,2014.
            3.          There was no evidence offered or admitted and, accordingly, no record made, in
connection with the default judgment entered by Judge David Canales in the above-styled case
on December 9, 2014.
            FURTHER AFFIANT SAYETH NOT.


                                                                LUIS DURAN


            SUBSCRIBED AND SWORN TO BEFORE ME by Luis Duran on this the                            day
of                           , 2015, to certify which witness my hand and seal of office.



                                                                Notary Public, State of Texas
                                                                My commission expires:             _




1783981.1/SPSN36984/0101/031315
Chance, Randa

From:                                        RPost 
Sent:                                        Monday, March 16, 2015 11:26 AM
To:                                          Blakeway, Judith
Cc:                                          Rpost receipt
Subject:                                     Ack: No. 2014-CI-15870; Vulcan Construction                  Materials v. Rhino Contractors, LLC



Acknowledgement:                  Your message has been sent

RPost will send a Registered Receipt'" record within two hours as your proof of delivery, content,
and official time.

This message certifies that:
Your message         (subject):   No. 2014-CI-15870;         Vulcan Construction Materials v. Rhino Contractors,        LLC
                                  "lduran79@yahoo.com"          ,          "Iduran@bexar.org"
To:
                                  
Cc:                               "Judith.Blakeway@strasburger.com"           
Was received by the               3/16/20154:25:48       PM (UTC)*
registration service at:          3/16/20154:25:48       PM (Local)
Message      10:                  96212CB5F6EFA1F3B3C9C301BA48082240F01390
Network     10:                   <8EDF2F 1CEDE936439A 160BOFD988CF41 DECB9B48@DMail.strasburger.
Client Code:                      36984,0101
* UTC represents Coordinated Universal Time.

Note: Bcc addresses will be included in your Registered Receipt email. Messages will have been
only transmitted to recipient addresses indicated in the Registered Receipt email.

Service     Language     Preference:           I               Note: The service does not translate your message or attachments.

  English          Francaise      Deutsch          Espanal       PortugU8s        Nederlands         PYCCKV1~       Indonesian


For more information about RPost services, visit www.rpost.com.                                                                          An RPost Service




                                                                                1
Chance, Randa

From:                                         Receipt     
Sent:                                         Monday,      March         16, 2015 1:29       PM
To:                                          Blakeway, Judith
Cc:                                           Rpost receipt
Subject:                                      Receipt:    No.     2014-CI-15870;         Vulcan Construction         Materials   v. Rhino Contractors   LLC
Attachments:                                  DeliveryRecei        pt.xm I; Htm IRecei pt. htm




This receipt contains    verifiable proof of your RPost transaction.
The holder of this receipt has proof of delivery, message and attachment content, and official time of sending and receipt.
Depending on services selected, the holder also may have proof of encrypted transmission      and/or electronic signature.

                        To authenticate     this    receipt,     forward      this   email    withitsattachmentto.verify@rpost.net.

Delivery     Status
Address                                    Status              Details                        Delivered      Delivered       Opened
                                                                                              (UTC*)         (local)         (local)
                                                                                              3/16/2015      3/16/2015
                                           Delivered
Idura n@bexar.org                                              Deliveredto mailbox            4:29:29 PM     4:29:29 PM
                                           to MailBox                                         (UTe)          (GMT)

                                           Delivered           Relayedto mailbox              3/16/2015      3/16/2015
Iduran79@yahoo.com                                             mta7.amO.yahoodns.net          4:26:17 PM     4:26:17 PM
                                           to MailBox          (98.138.112.35)                (UTe)          (GMT)
                                                                                              3/16/2015      3/16/2015
                                           Delivered
Judith.Blakeway@strasburger.com                                Deliveredto mailbox            4:29:29 PM     4:29:29 PM
                                           to MailBox                                         (UTe)          (GMT)
'UTC represents Coordinated Universal Time.

Message        Envelope
From:                 Blakeway Judith
Subject:              No. 2014-CI-15870;    Vulcan Construction            Materials v. Rhino Contractors,      LLC
To:                   
                      
Cc:                   
Bcc:
Network      ID:      <8EDF2F1 CEDE936439A 160BOFD988CF41 DECB9B48@DMail.strasburger.
Received:             3/16/2015   4:25:49 PM(UTC) 0
Client Code:          369840101


Message       Statistics
Message      ID:                                                         96212CB5F6EFA1F3B3C9C301BA4808224DF01390
Message Size:                                                            95579
Additional     Notes:
File Name:                                                               File Size (bytes)
SPSA-#1783981-v1-Rhino_-
                                                                         35228
_Court_Reporter_Affidavit_(Luis_Duran).DOCX


I Delivery   Audit      Trail

                                                                                     1
From: ..Microsoft Outlook" :Your message has been delivered to the following recipients:
Iduran@bexar.org (Iduran@bexar.org) Subject: No. 2014-CI-15870; Vulcan Construction Materials
v. Rhino Contractors, LLC
From:postmaster@mta1.la1.rpost.net:From:"Microsoft      Outlook" :Your message has been delivered
to the following recipients: Iduran@bexar.org (Iduran@bexar.org) Subject: No. 2014-CI-15870;
Vulcan Construction Materials v. Rhino Contractors, LLC Hello, this is the mail server on
mta1.la1.rpost.net. I am sending you this message to inform you on the delivery status of a
message you previously sent. Immediately below you will find a list of the affected recipients; also
attached is a Delivery Status Notification (DSN) report in standard format, as well as the headers of
the original message. relayed to mailer mta7.amO.yahoodns.net (98.138.112.35)
From:postmaster@strasburger.com:From:postmaster@mta1.la1.rpost.netFrom:"Microsoft                  Outlook"
:Your message has been delivered to the following recipients: Iduran@bexar.org
(Iduran@bexar.org) Subject No. 2014-CI-15870; Vulcan Construction Materials v. Rhino
Contractors, LLC Hello, this is the mail serveronmta1.la1.rpost.net.       I am sending you this
message to inform you on the delivery status of a message you previously sent. Immediately below
you will find a list of the affected recipients; also attached is a Delivery Status Notification (DSN)
report in standard format, as well as the headers of the original message. relayed to mailer
mta7.amO.yahoodns.net (98.138.112.35) Your message has been delivered to the following
recipients: Judith. Blakeway@strasburger.com        (Judith. Blakeway@strasburger.com)     Subject: No.
2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors, LLC
2015-03-1609:25:53    starting bexar.org/mta1\n 2015-03-16 09:25:53 connecting from
mta1.la1.rpost.net (64.70.1.107) to bexar-org.mail.protection.outlook.com      (207.46.163.138)\n 2015-
03-1609:25:53 connected from 64.70.1.107:35220\n 2015-03-16 09:25:53 >>> 220
BN1AFF011 FD051.mail.protection.outlook.com       Microsoft ESMTP MAIL Service ready at Mon, 16
Mar 2015 16:25:49 +OOOO\n2015-03-16 09:25:53 «< EHLO mta1.la1.rpost.net\n 2015-03-16
09:25:53 >>> 250-BN1 AFF011 FD051.mail.protection.outlook.com           Hello [64.70.1.1 07]\n 2015-03-
1609:25:53 >>> 250-SIZE 157286400\n 2015-03-1609:25:53             »> 250-PIPELINING\n 2015-03-16
09:25:53 >>> 250-DSN\n 2015-03-16 09:25:53 >>> 250-ENHANCEDSTATUSCODES\n                       2015-03-
1609:25:53 >>> 250-STARTTLS\n 2015-03-16 09:25:53 >>> 250-8BITMIME\n 2015-03-16
09:25:53 »> 250-BINARYMIME\n 2015-03-16 09:25:53 »> 250 CHUNKING\n 2015-03-16
09:25:53 «< MAIL FROM: BODY=7BIT RET=HDRS\n 2015-03-16 09:25:53 «< RCPT
TO:     NOTIFY=SUCCESS,FAILURE,DELAY\n               2015-03-16 09:25:53 «<
DATA\n 2015-03-16 09:25:53 >>> 250 2.1.0 Sender OK\n 2015-03-16 09:25:53 »> 2502.1.5
Recipient OK\n 2015-03-16 09:25:53 »> 354 Start mail input; end with .\n 2015-
03-1609:25:53 «< .\n 2015-03-16 09:25:54 >>> 250 2.6.0
<96212CB5F6EFA 1F3B3C9C301 BA4808224DF01390-1 @rpost.net>
[lnternalld=59558311515327,     Hostname=BN1 AFF011 HUB054. protection.gbl] Queued mail for
delivery\n 2015-03-16 09:25:54 «< QUIT\n 2015-03-16 09:25:54 »> 2212.0.0 Service closing
transmission channel\n 2015-03-16 09:25:54 closed bexar-org.mail.protection.outlook.com
(207.46.163.138) in=613 out=93032\n 2015-03-1609:25:54          done bexar.org/mta1
2015-03-16 09:25: 53 starting yahoo.com/mta1 \n 2015-03-16 09:25:53 connecting from
mta1.la1.rpost.net (64.70.1.107) to mta7.amO.yahoodns.net (98.138.112.35)\n 2015-03-16
09:25:53 connected from 64.70.1.1 07:56224\n 2015-03-16 09:25:53 »> 220
mta1337.mail.ne1.yahoo.com     ESMTP ready\n 2015-03-16 09:25:53 «< EHLO
mta1.la1.rpost.net\n 2015-03-16 09:25:53 »> 250-mta1337.mail.ne1.yahoo.com\n     2015-03-16
09:25:53 >>> 250-PIPELINING\n 2015-03-16 09:25:53 »> 250-SIZE 41943040\n 2015-03-16
09:25:53 >>> 250-8BITMIME\n 2015-03-16 09:25:53 »> 250 STARTTLS\n 2015-03-16 09:25:53
<<< MAl L FROM:
BODY=7BIT\n 2015-03-16 09:25:53 «< RCPT TO:\n            2015-03-16
09:25:53 «< DATA\n 2015-03-16 09:25:53 >>> 250 sender
            ok\n 2015-03-16
09:25:53 >>> 250 recipient  ok\n 2015-03-16 09:25:53 >>> 354 go
ahead\n 2015-03-16 09:25:54 <<< .\n 2015-03-1609:25:55    >>> 250 ok dirdel\n 2015-03-16
09:25:55 «< QUIT\n 2015-03-16 09:25:55 »> 221 mta1337.mail.ne1.yahoo.com\n         2015-03-16
09:25:55 closed mta7.amO.yahoodns.net (98.138.112.35) in=313 out=93000\n 2015-03-16
09:25:55 done yahoo.com/mta1
2015-03-1609:25:53    starting strasburqer.com/mtatv,  2015-03-16 09:25:53 connecting from
mta1.la1.rpost.net (64.70.1.107) to strasburger-com.mail.protection.outlook.com

                                                                 2
(207.46.163.138)\n 2015-03-16 09:25:53 connected from 64.70.1.107:55656\n 2015-03-16
09:25:53 »> 220 BN1AFF011 FD008.mail.protection.outlook.com          Microsoft ESMTP MAIL Service
ready at Mon, 16 Mar 2015 16:25:49 +OOOO\n2015-03-1609:25:53         «< EHLO mta1.la1.rpost.net\n
2015-03-16 09:25:53 »> 250-BN 1AFF011 FD008.mail.protection.outlook.com          Hello
[64.70.1.107]\n 2015-03-16 09:25:53 »> 250-SIZE 157286400\n 2015-03-16 09:25:53 »> 250-
PIPELINING\n 2015-03-16 09:25:53 »> 250-DSN\n 2015-03-16 09:25:53 »> 250-
ENHANCEDSTATUSCODES\n           2015-03-16 09:25:53 »> 250-STARTTLS\n 2015-03-16 09:25:53
>>> 250-8BITMIME\n 2015-03-16 09:25:53 >>> 250-BINARYMIME\n 2015-03-16 09:25:53 »>
250 CHUNKING\n 2015-03-1609:25:53        «< MAIL
FROM:                  BODY=7BIT
RET=HDRS\n 2015-03-16 09:25:53 «< RCPT TO:
NOTIFY=SUCCESS,FAILURE,DELAY\n            2015-03-1609:25:53    <<< DATA\n 2015-03-16 09:25:53
»> 250 2.1.0 Sender OK\n 2015-03-16 09:25:53 >>> 250 2.1.5 Recipient OK\n 2015-03-16
09:25:53 >>> 354 Start mail input; end with .\n 2015-03-16 09:25:54 <<< .\n 2015-
03-1609:25:55 >>> 250 2.6.0 <96212CB5F6EFA1 F3B3C9C301 BA4808224DF01390-
3@rpost.net> [I nternalld=4294967299609,
Hostname=CY1 PR02MB 1181.namprd02. prod. outlook. com] Queued mail for delivery\n 2015-03-16
09:25:55 «< QUIT\n 2015-03-16 09:25:55 »> 221 2.0.0 Service closing transmission channel\n
2015-03-16 09:25:55 closed strasburger-com.mail.protection.outlook.com      (207.46.163.138) in=621
out=93077\n 2015-03-16 09:25: 55 done strasburger.comimta1

This Registered Receipt email is verifiable proof of your Registered Email transaction. It contains:
    1. An official time stamp.
    2. Proof that your message was sent and to whom it was sent.
    3. Proof that your message was delivered to its addressees or their authorized electronic
       agents.
    4. Proof of the content of your original message and all of its attachments.

Note: By default, RPost does not retain a copy of your email or this receipt and you should not rely
on the information above until the receipt is verified with RPost. Keep this email and its attachment
in place for your records. General terms and conditions are available at the RPost Legal Notice
web page.

For more information about RPost services, visit www.rpost.com.                                         An RPost Service

RcptVer60




                                                               3
Registered Delivery Receipt                                                                                                               Page 1 of2




This receipt contains verifiable proof of your RPost transaction.
The holder of this receipt has proof of delivery, message and attachment content, and official time of sending and receipt.
Depending on services selected, the holder also may have proof of encrypted transmission and/or electronic signature.

                       To authenticate     this receipt, forward     this email withitsattachmentto.verify@rpost.net.

    Delivery Status
    Address                                Status       Details                    Delivered (UTC')              Delivered    Opened (local)
                                                                                                                 (local)
                                                                                                                 3/16/2015
                                           Delivered
    Iduran@bexar.org                                    Delivered to mailbox       3/16/20154:29:29   PM (UTC)   4:29:29 PM
                                           to MailBox                                                            (GMT)

                                                        Relayed to mailbox                                       3/16/2015
                                           Delivered
    Iduran79@yahoo.com                                  mta7.amO.yahoodns.net      3/16/20154:26:17   PM (UTC)   4:26:17 PM
                                           to MailBox   (98.138.112.35)                                          (GMT)

                                                                                                                 3/16/2015
                                           Delivered
    Judith.Blakeway@strasburger.com                     Delivered to mailbox       3/16/20154:29:29   PM (UTC)   4:29:29 PM
                                           to MailBox                                                            (GMT)

'UTC representsCoordinatedUniversalTime.
:-----_        .._-_   ..   _----_._-----
    Message Envelope
    From:                                     Blakeway Judith
    Subject:                                  No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors, LLC
    To:                                       
                                              
    Cc:                                       
    Bcc:
    Network ID:                               <8EOF2F1CEOE936439A160BOF0988CF41OECB9B48@OMail.strasburger.
I Received:                                   3/16/20154:25:49    PM(UTC) 0
    Client Code:                              36984 0101

r·---------·-··--····
    Message Statistics
                                                                 •._"'------,---                                                      .


I
I Message      10:                                                                            96212CB5F6EFA1F3B3C9C301BA48082240F01390
    Message Size:                                                                             95579
    Additional Notes:
    File Name:                                                                                 File Size (bytes)
    SPSA-#1783981-v1-Rhino_-_            Court_Reporter_AffidaviC
                                                                                              35228
    (Luis_Duran).DOCX

    Delivery   Audit Trail
    From:"Microsoft Outlook" :Your message has been delivered to the following recipients: Iduran@bexar.org
    (Iduran@bexar.org) Subject: No. 2014-CI-15870; Vulcan Construction Materials v. Rhino Contractors, LLC
    From:postmaster@mta1.la1.rpost.netFrom:"Microsoft        Outlook" :Your message has been delivered to the following
    recipients: Iduran@bexar.org (Iduran@bexar.org) Subject: No. 2014-CI-15870; Vulcan Construction Materials v. Rhino
    Contractors, LLC Hello, this is the mail server on mta1.la1.rpost.net. I am sending you this message to inform you on the
    delivery status of a message you previously sent. Immediately below you will find a list of the affected recipients; also
    attached is a Delivery Status Notification (DSN) report in standard format, as well as the headers of the original message.
    relayed to mailer mta7.amO.yahoodns.net (98.138.112.35)
    From:postmaster@strasburger.com:From:postmaster@mta1.1a1.rpost.netFrom:"Microsoft              Outlook" :Your message has
    been delivered to the following recipients: Iduran@bexar.org (Iduran@bexar.org) Subject No. 2014-CI-15870; Vulcan
    Construction Materials v. Rhino Contractors, LLC Hello, this is the mail server on mta1.la1.rpost.net. I am sending you this
    message to inform you on the delivery status of a message you previously sent. Immediately below you will find a list of the
    affected recipients; also attached is a Delivery Status Notification (DSN) report in standard format, as well as the headers of
    the original message. relayed to mailer mta7.amO.yahoodns.net (98.138.112.35) Your message has been delivered to the
    following recipients: Judith.Blakeway@strasburger.com     (Judith.Blakeway@strasburger.com)      Subject No. 2014-CI-15870;
    Vulcan Construction Materials v. Rhino Contractors, LLC




file:1Ile:1U sers/rchancel AppDataILocallMicrosoft/Windows/Temporary%20Intemet%20Fil...                                                     5/4/2015
Registered Delivery Receipt                                                                                       Page 2 of2


2015-03-1609:25:53       starting bexar.org/mta1\n 2015-03-16 09:25:53 connecting from mta1.la1.rpost.net (64.70.1.107) to
bexar-org.mail.protection.outlook.com      (207.46.163.13S)\n 2015-03-16 09:25:53 connected from 64.70.1.1 07:35220\n 2015-
03-1609:25:53 »> 220 BN1AFF011 FD051.mail.protection.outlook.com               Microsoft ESMTP MAIL Service ready at Mon, 16
Mar 201516:25:49 +OOOO\n2015-03-16 09:25:53 <<< EHLO mta1.la1.rpost.net\n 2015-03-16 09:25:53 »> 250-
BN1 AFFO 11FD051.mail.protection.outlook.com         Hello [64.70.1.1 07]\n 2015-03-16 09:25:53 >>> 250-SIZE 157286400\n
2015-03-1609:25:53       >>> 250-PIPELINING\n 2015-03-16 09:25:53 >>> 250-DSN\n 2015-03-16 09:25:53 >>> 250-
ENHANCEDSTATUSCODES\n               2015-03-16 09:25:53 »> 250-STARTTLS\n 2015-03-16 09:25:53 »> 250-SBITMIME\n
2015-03-1609:25:53       »> 250-BINARYMIME\n 2015-03-16 09:25:53 »> 250 CHUNKING\n 2015-03-16 09:25:53 <<<
MAIL FROM:             BODY=7BIT RET=HDRS\n 2015-03-
1609:25:53 <<< RCPT TO:             NOTIFY=SUCCESS,FAILURE,DELAY\n              2015-03-16 09:25:53 <<<
DATA\n 2015-03-16 09:25:53 »> 250 2.1.0 Sender OK\n 2015-03-16 09:25:53 »> 250 2.1 .5 Recipient OK\n 2015-03-16
09:25:53 >>> 354 Start mail input; end with .\n 2015-03-16 09:25:53 «< .\n 2015-03-16 09:25:54 »> 250
2.6.0 <96212CB5F6EFA 1F3B3C9C301 BA4S08224DF01390-1@rpost.net>                    [lnternalld=59558311515327,
Hostname=BN1AFF011          HUB054.protection.gbl]    Queued mail for delivery\n 2015-03-16 09:25:54 «< QUIT\n 2015-03-16
09:25:54 >>> 221 2.0.0 Service closing transmission channel\n 2015-03-16 09:25:54 closed bexar-
org.mail.protection.outlook.com     (207.46.163.13S) in=613 out=93032\n 2015-03-16 09:25:54 done bexar.org/mta1
2015-03-1609:25:53    starting yahoo.com/mta1\n 2015-03-16 09:25:53 connecting from mta1.la1.rpost.net (64.70.1.107) to
mta7.amO.yahoodns.net (98.138.112.35)\n 2015-03-1609:25:53       connected from 64.70.1.1 07:56224\n 2015-03-16 09:25:53
»> 220 mta1337.mail.ne1.yahoo.com        ESMTP ready\n 2015-03-16 09:25:53 «< EHLO mta1.la1.rpost.net\n 2015-03-16
09:25:53 >>> 250-mta1337.mail.ne1.yahoo.com\n      2015-03-16 09:25:53 »> 250-PIPELINING\n 2015-03-16 09:25:53 >>>
250-SIZE 41943040\n 2015-03-16 09:25:53 >>> 250-8BITMIME\n 2015-03-16 09:25:53 >>> 250 STARTTLS\n 2015-03-16
09:25:53 «< MAIL FROM:        BODY=7BIT\n 2015-
03-1609:25:53 «< RCPT TO:\n            2015-03-16 09:25:53 «< DATA\n 2015-03-16 09:25:53 >>> 250
sender              ok\n 2015-03-16 09:25:53 »> 250
recipient       ok\n 2015-03-16 09:25:53 >>> 354 go ahead\n 2015-03-16 09:25:54 «< .\n 2015-03-16
09:25:55 »> 250 ok dirdel\n 2015-03-16 09:25:55 <<< QUIT\n 2015-03-16 09:25:55 »> 221
mta1337.mail.ne1.yahoo.com\n     2015-03-16 09:25:55 closed mta7.amO.yahoodns.net (9S.13S.112.35) in=313 out=93000\n
2015-03-16 09:25:55 done yahoo.com/mta 1
2015-03-16 09:25:53 starting strasburger.com/mta 1\n 2015-03-16 09:25:53 connecting from mta1.1a1.rposLnet
(64.70.1.107) to strasburger-com.mail.protection.outlook.com     (207.46.163.138)\n 2015-03-16 09:25:53 connected from
64.70.1.107:55656\n 2015-03-1609:25:53        >>> 220 BN1 AFF011 FDOOS.mail.protection.outlook.com        Microsoft ESMTP MAIL
Service ready at Mon, 16 Mar 2015 16:25:49 +OOOO\n2015-03-16 09:25:53 «< EHLO mta1.la1.rpost.net\n 2015-03-16
09:25:53 »> 250-BN 1AFFO 11FD008.mail.protection.outlook.com           Hello [64.70.1.1 07]\n 2015-03-16 09:25:53 »> 250-
SIZE 157286400\n 2015-03-16 09:25:53 >>> 250-PIPELINING\n 2015-03-16 09:25:53 »> 250-DSN\n 2015-03-16
09:25:53 »> 250-ENHANCEDSTATUSCODES\n                  2015-03-16 09:25:53 >>> 250-STARTTLS\n 2015-03-16 09:25:53 >>>
250-8BITMIME\n 2015-03-16 09:25:53 >>> 250-BINARYMIME\n 2015-03-16 09:25:53 >>> 250 CHUNKING\n 2015-03-16
09:25:53 «< MAIL FROM:            BODY=7BIT
RET=HDRS\n 2015-03-16 09:25:53 <<< RCPT TO:
NOTIFY=SUCCESS,FAILURE,DELAY\n              2015-03-16 09:25:53 «< DATA\n 2015-03-16 09:25:53 »> 250 2.1.0 Sender
OK\n 2015-03-16 09:25:53 >>> 250 2.1.5 Recipient OK\n 2015-03-16 09:25:53 >>> 354 Start mail input; end with
.\n 2015-03-1609:25:54           «< .\n 2015-03-16 09:25:55 »> 250 2.6.0
<96212CB5F6EFA 1F3B3C9C301 BA4808224DF01390-3@rpost.net>                  [lnternalld=4294967299609,
Hostname=CY1 PR02MB 1181.namprd02.prod.outlook.com]             Queued mail for delivery\n 2015-03-16 09:25:55 «< QUlT\n
2015-03-1609:25:55      >>> 221 2.0.0 Service closing transmission channel\n 2015-03-16 09:25:55 closed strasburqer-
com.mail.protection.outlook.com    (207.46.163.13S) in=621 out=93077\n 2015-03-1609:25:55          done strasburger.com/mta1

This Registered Receipt email is verifiable proof of your Registered Email transaction. It contains:
   1. An official time stamp.
   2. Proof that your message was sent and to whom it was sent.
   3. Proof that your message was delivered to its addressees or their authorized electronic agents.
   4. Proof of the content of your original message and all of its attachments.

Note: By default, RPost does not retain a copy of your email or this receipt and you should not rely on the information above
until the receipt is verified with RPost. Keep this email and its attachment in place for your records. General terms and
conditions are available at the RPost Legal Notice web page.

For more information about RPost services, visit www.rpost.com.                                                  An RPost Service




file:IIIC:1U sers/rchancel AppData/LocaI/Microsoft/Windows/Temporary%20Internet%20Fil...                              5/4/2015